DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 06-06-2022 is acknowledged.
	Claims included in the prosecution are 1-10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babiychuck et al (WO 2013/186286 A1 published on 12/19/2013) as evidenced by Pinsky et al (“Serum cytokine levels in human septic shock: relation to multiple-system organ failure and mortality,” Chest, Vol. 103, Issue 2, pgs. 565-575 (1993)).
As to claims 1 and 2, Babiychuck et al teach a method of treating a subject suffering from bacteremia (page 2, first full paragraph; page 7, last paragraph; page 20, second full paragraph; page 22, last paragraph), a severe complication of infections or surgery, which is characterized by high mortality due to sepsis and septic shock (page 1, third full paragraph; see also “septic patient” at page 16, last paragraph and page 18, first full paragraph) (i.e., a subject with septic shock) comprising identifying the subject in need of treatment and administering one or more pharmaceutical compositions comprising a therapeutically effective amount of empty liposomes dissolved/dispersed in a suitable aqueous/non-aqueous medium (page 14, third full paragraph and page 23, last paragraph) sufficient to treat the subject in need thereof (Abstract; page 2, third full paragraph; page 16, last paragraph; page 18, first full paragraph and last paragraph; page 19, third full paragraph; page 21, fourth full paragraph).
Pinsky et al evidence septic shock triggers a systemic release of cytokines in a subject with septic shock (Abstract and page 565, col 1, first full paragraph to page 566, col 1, first full paragraph and page 572, col 1, last paragraph).  Therefore, the method of Babiychuck et al that treats patients suffering from bacteremia/septic shock results in a reduction of the level of cytokines in the subject by identifying and administering the effective amount of empty liposomes to a subject in need of reduction in the widespread release of cytokines from the septic shock resulting from the bacteremia.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims  2-5,  8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al WO 2013/186286.
Babiychuck et al teach a method as applied to claims 1 and 4 above.
Babiychuck et al further teach the method wherein, in exemplary embodiments, the therapeutically effective amount comprises 50-150 mg/kg for mice (page 19, fourth full paragraph) and a human equivalent dose between 100 and 1000 mg/m2, preferably around 300 mg/m2, or around 8 mg/kg in humans (page 20, third full paragraph) and that the dosage/effective amount can be modulated based on the tendency to form liposomes, the stability of the liposomes of different composition, and the intended use (page 13, fifth full paragraph) and that is safe to administer for treatment without eliciting adverse events (page 18, last paragraph).
Although Babiychuck et al teach a wide range of therapeutically effective amounts and that the dosage/effective amount can be modulated, Babiychuck et al lack sufficient specificity (i.e., there would be too much “picking and choosing”) for the specific amounts/ranges recited in claim 9.
As to claim 8, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Babiychuck et al by optimizing the dosage/effective amount to the amounts recited in claim 8 because Babiychuck et al teach that the dosage/effective amount is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the tendency to form liposomes, the stability of the liposomes of different composition, and the intended use and that is safe to administer for treatment without eliciting adverse events..
	Babiychuck does not  teach the source of the adverse reaction of cytokines is because of a viral infection or from autoimmune diseases; however, it would have been obvious to one of ordinary skill in the art to administer phospholipids to treat diseases caused by viruses or autoimmune diseases with a reasonable expectation of success, since one would expect the effect of the phospholipids to be the irrespective of the source of the cytokine increase and its adverse effect.

3.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being obvious over Helson et al (U.S. Patent Application Pub. No. 2015/0343063 published on 12/03/2015 and effective filed on 06/03/2014) in view of Pinsky et al.
The applied reference has a common assignee/applicant/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Helson et al teach a method of treating a systemic release of cytokines in a subject comprising the steps of identifying the subject in need of reduction in the widespread release of cytokines and administering one or more pharmaceutical compositions comprising a therapeutically effective amount of empty liposomes or a lysophosphatidyl-monoglyceride-fatty acid eutectic, dissolved or dispersed in a suitable aqueous or non-aqueous medium (EU8120) sufficient to reduce the level of cytokines in the subject (IL-6 and TNF-α) wherein the eutectic mixture comprises a 1:4:2 ratio of 14:0 LysoPG/myristoyl monoglyceride/myristic chain (Abstract; para [0022], [0102], and [0225]).
Helson et al further teach the method comprising various dosage amounts (Tables 1-7 and para [0225]) and that the dosage amount can be modulated based on dose dependent response (para [0222] and [0223]).
Pinsky et al teach that septic shock triggers a systemic release of cytokines in a subject with septic shock as set forth, supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helson et al by treating a subject with septic shock because Pinsky et al teach that septic shock triggers a systemic release of cytokines in a subject with septic shock and, therefore, one of ordinary skill in the art would have been motivated to treat the widespread release of cytokines as taught by Helson et al arising from the septic shock condition.
As to claim 9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helson et al by optimizing the dosage/effective amount to the amounts recited in claim 9 because Helson et al teach that the dosage/effective amount is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the dose dependent response. Helson and Pinsky do not  teach the source of the adverse reaction of cytokines is because of a viral infection or from autoimmune diseases; however, it would have been obvious to one of ordinary skill in the art to administer phospholipids to treat diseases caused by viruses or autoimmune diseases with a reasonable expectation of success, since one would expect the effect of the phospholipids to be the irrespective of the source of the cytokine increase and its adverse effect.
4.	Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being obvious over 1) over Babiychuck et al. OR  2)Helson et al (U.S. Patent Application Pub. No. 2015/0343063 published on 12/03/2015 and effective filed on 06/03/2014) in view of Pinsky et al. both as set forth above, further in view of Helson (US 2012/0237590).
The teachings of Babiychuck, Helson and Pinsky have been discussed above. What is lacking in these references is the addition of an active agent such as
curcumin.
Helson teaches that curcuminoids prevent neurotoxicity by suppressing pro-inflammatory cytokine release (Abstract, 0053, 0058, 0060 and claims).
It would have been obvious to one of ordinary skill in the art to include a curcuminoid in the composition to suppress the adverse reactions by a widespread release of cytokines with the expectation of obtaining at least an additive effect since Helson teaches that curcuminoids suppress pro-inflammatory cytokines and reduce the neurotoxicity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,739,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said patent are drawn to a method of treating a systemic release of cytokines caused by an infectious disease by identifying the subject in need for reduction caused by infectious disease which include viral, bacterial, fungal and protozoan agents just as in instant claims and therefore, instant claims and claims in said patent are obvious variants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612